DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the three workpieces according to claims 10 and 20 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4, 5, 12, 13, 18, 19, and 20 are objected to because of the following informality:  the acronym “(Zn)” should be removed because the word “Zinc” precedes it, and the acronym is not used again in the claim.  Claim 19 requires only one “(Zn).”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 4, the phrase “providing a first steel workpiece and second steel workpiece further comprises providing the first steel workpiece and the second steel workpiece and wherein.....” recited on lines 1-3 is unclear and deems to be redone. It should be removed. In claim 4, the term “(Zn)” should be removed since it already being preceded by the word “zinc”.
In claim 5, the recitation of “a first portion of the frist workpiece and a second portion of the second workpiece” on lines 3-4 renders the claim indefinite because it is unclear whether or not such “portion” the same as those recited on line 3 of claim 1. There is insufficient antecedent basis for “the liquefiled zinc (Zn) coating” recited on lines 5-6 in the claim or from the preceding claim (also noted in claim 6.
Claims 6-10 are indefinite as for the similar reason noted for claims 3-4. Furthermore, it is unclear how claims 6-10 can further limit the earlier preceding claim 1 or 4.

	
	Claims 5, 6, 13, 14, 18, 19, and 20 recite either the phrase “dissolution of iron Fe from the first and second steel workpieces into the liquefied zinc (Zn) coating” (claims 5, 6, 13, and 14) or the phrase, “dissolution of iron Fe from the first and second steel workpieces into the melted zinc (Zn) coating” (claims 18, 19, and 20).  However, it is unclear if the workpieces are liquefying/melting together or if they are liquefying/melting with their respective coatings.  Referencing the Specification, paragraphs 0050 (individual workpieces are heated, and Fe-Zn compound forms) and 0051 (after heating, workpieces are combined) and the depending claims 4 and 12 (“providing a first steel workpiece and second steel workpiece and wherein at least one of the first and second workpieces have a zinc (Zn) coating”), for the purpose of the examination, the limitations claimed will be interpreted to recite “dissolution of iron Fe from at least one of the first and second steel workpieces into the liquefied zinc (Zn) coating” for claims 5, 6, 13, and 14 and “dissolution of iron Fe from the first and from the second steel workpiece into the melted Zn coating” for claims 18, 19, and 20.  
	Claims 14, 15 and 16 recite the limitation: “to a first temperature.”  However, these claims depend on claims 11 and 13, which recite “to at least 420°C.”  For the purpose of the examination, the limitations claimed will be interpreted to recite “to at least 420°C.”
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karagoulis et al. (WO-2017038981-A1, referencing FOR version for drawings and NPL English translation for wording) in view of Marder (“The metallurgy of zinc-coated steel”).
Regarding claim 1, Yasuyama teaches a method of resistance welding (“spot welding method,” page 1, abstract, first line), the method comprising: providing a first workpiece and a second workpiece (“plurality of steel plates,” page 4, line 47); disposing the first workpiece in contact with the second workpiece such that the first portion of the first workpiece is aligned with the second portion of the fig. 6a; workpieces “1” and “1” overlap); and welding the first portion of the first workpiece to the second portion of the second workpiece (fig. 6b, welded together by electrodes 8).  Yasuyama does not explicitly disclose heating a first portion of the first workpiece and a second portion of the second workpiece to a first temperature; cooling the first portion of the first workpiece and the second portion of the second workpiece to a second temperature (however, Yasuyama teaches galvannealed steel, page 2, lines 26-31).
However, Marder teaches heating a first portion of the first workpiece and a second portion of the second workpiece (“substrate steel,” page 245) to a first temperature (“to a peak temperature of about 505°C,” page 252); cooling the first portion of the first workpiece and the second portion of the second workpiece to a second temperature (“cools down to below 350°C,” page 252).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama to include heating a first portion of the first workpiece and a second portion of the second workpiece to a first temperature; cooling the first portion of the first workpiece and the second portion of the second workpiece to a second temperature, in view of the teachings of Marder, because spot weldability of galvannealed coatings is improved over galvanized coatings since it is more difficult for the Fe-Zn phases of galvannealed coatings to alloy with a copper electrode in comparison to galvanized coatings, thus improving electrode life (Marder, page 262).
Regarding claim 2, Yasuyama teaches providing a first workpiece and a second workpiece further comprises providing a first steel workpiece and second steel workpiece (“plurality of steel sheets,” page 2, line 3).
Regarding claim 3, Yasuyama teaches providing a first steel workpiece and second steel workpiece further comprises providing a first steel workpiece and a second steel workpiece and wherein “zinc-based plated steel sheet,” page 2, line 3).
Regarding claim 4, Yasuyama teaches providing a first steel workpiece and second steel workpiece further comprises providing a first steel workpiece and second steel workpiece and wherein at least one of the first and second workpieces have a zinc (Zn) coating (“zinc-based plated steel sheet,” page 2, line 3).
Yasuyama does not teach claim 5.
However, Marder teaches wherein heating a first portion of the first steel workpiece and a second portion of the second steel workpiece to a first temperature further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least 420°C (“to a peak temperature of about 505°C,” page 252) that allows for dissolution of iron Fe (“very fast transport of iron from the substrate,” page 247) from at least one of the first and second steel workpieces into the liquefied zinc (Zn) coating (“liquid Zn,” page 247) to form at least one of a plurality of Iron-Zinc intermetallic compounds (“outburst of Fe-Zn intermetallic compounds,” page 247).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama to include wherein heating a first portion of the first steel workpiece and a second portion of the second steel workpiece to a first temperature further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least 420°C that allows for dissolution of iron Fe from at least one of the first and second steel workpieces into the liquefied zinc (Zn) coating to form at least one of a plurality of Iron-Zinc intermetallic compounds, in view of the teachings of Marder, because Fe-Zn compounds can form at temperatures starting at 320°C  (Marder, page 201-2) and because peak temperatures of 450°C to 505°C are typical (Marder, page 252) in order to produce galvannealed steels, which are known to extend the life of an electrode in comparison to the use of galvanized steels (Marder, page 262).
claim 6.
However, Marder teaches wherein heating a first portion of the first steel workpiece and a second portion of the second steel workpiece to a first temperature further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least 420°C (“to a peak temperature of about 505°C,” page 252) that allows for dissolution of iron Fe (“very fast transport of iron from the substrate,” page 247) from at least one of the first and second steel workpieces into the liquefied zinc (Zn) coating (“liquid Zn,” page 247) to form at least one of Fe3Zn10 (gamma phase, page 202),  FeZn10 (delta phase, page 202), and FeZn13 (zeta phase, page 202; galvanneal microstructure consisting of three phases described, page 245).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama to include heating a first portion of the first steel workpiece and a second portion of the second steel workpiece to a first temperature further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least 420°C that allows for dissolution of iron Fe from at least one of the first and second steel workpieces into the liquefied zinc (Zn) coating to form at least one of Fe3Zn10,  FeZn10, and FeZn13, in view of the teachings of Marder, because Fe-Zn compounds can form at temperatures starting at 320°C  (Marder, page 201-2) and because peak temperatures of 450°C to 505°C are typical (Marder, page 252) in order to produce galvannealed steels, which are known to extend the life of an electrode in comparison to the use of galvanized steels (Marder, page 262).
Yasuyama does not teach claim 7.
However, Marder teaches wherein heating a first portion of the first workpiece and a second portion of the second workpiece to a first temperature further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least about 420°C (“to a peak temperature of about 505°C,” page 252).
Marder, page 252) in order to produce galvannealed steels, which are known to extend the life of an electrode in comparison to the use of galvanized steels (Marder, page 262).
Yasuyama does not teach claim 8.
However, Marder teaches wherein heating a first portion of the first workpiece and a second portion of the second workpiece to a first temperature further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least about 500°C (“to a peak temperature of about 505°C,” page 252).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama to include heating a first portion of the first workpiece and a second portion of the second workpiece to a first temperature further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least about 500°C in view of the teachings of Marder because peak temperatures of 450°C to 505°C are typical (Marder, page 252) in order to produce galvannealed steels, which are known to extend the life of an electrode in comparison to the use of galvanized steels (Marder, page 262).
Yasuyama does not teach claim 9.
However, Marder teaches wherein heating a first portion of the first workpiece and a second portion of the second workpiece to a first temperature further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least about 500°C to about 565°C (“to a peak temperature of about 505°C,” page 252).
Marder, page 252) in order to produce galvannealed steels, which are known to extend the life of an electrode in comparison to the use of galvanized steels (Marder, page 262).
Regarding claim 10, Yasuyama teaches providing a first workpiece and a second workpiece further comprises providing a first workpiece, a second workpiece, and a third workpiece (“three or more steel plates,” page 9, line 28); disposing the first workpiece in contact with the second workpiece such that the first portion of the first workpiece is aligned with the second portion of the second workpiece further comprises disposing the first workpiece in contact with the second workpiece (“overlapped,” page 10, line 9) and the third workpiece (“joined,” page 9, line 28) such that the first portion of the first workpiece is aligned with the second portion of the second workpiece and the third portion of the third workpiece (plate-like portions are stacked on each other, page 9, lines 35-36); and welding the first portion of the first workpiece to the second portion of the second workpiece further comprises welding the first portion of the first workpiece to the second portion of the second workpiece (“a plurality of steel plates on which at least welded portions are overlapped," page 9, lines 18-19) and the second portion of the second workpiece to the third portion of the third workpiece (“to be spot welded…three or more steel plates should be used.” page 9, line 27-8).  Yasuyama does not explicitly disclose heating a first portion of the first workpiece and a second portion of the second workpiece to a first temperature further comprises heating a first portion of the first workpiece, a second portion of the second workpiece, and a third portion of the third workpiece to a first temperature; cooling the first portion of the first workpiece and the second portion of the second workpiece to a second temperature 
However, Marder teaches heating a first portion of the first workpiece and a second portion of the second workpiece to a first temperature further comprises heating a first portion of the first workpiece, a second portion of the second workpiece, and a third portion of the third workpiece (“substrate steel,” page 245) to a first temperature (“to a peak temperature of about 505°C,” page 252); cooling the first portion of the first workpiece and the second portion of the second workpiece to a second temperature further comprises cooling the first portion of the first workpiece, the second portion of the second workpiece, and the third portion of the third workpiece to a second temperature (“cools down to below 350°C,” page 252).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama to include heating a first portion of the first workpiece and a second portion of the second workpiece to a first temperature further comprises heating a first portion of the first workpiece, a second portion of the second workpiece, and a third portion of the third workpiece to a first temperature; cooling the first portion of the first workpiece and the second portion of the second workpiece to a second temperature further comprises cooling the first portion of the first workpiece, the second portion of the second workpiece, and the third portion of the third workpiece to a second temperature, in view of the teachings of Marder, because spot weldability of galvannealed coatings is improved over galvanized coatings since it is more difficult for the Fe-Zn phases of galvannealed coatings to alloy with a copper electrode in comparison to galvanized coatings, thus improving electrode life (Marder, page 262).
Regarding claim 11, Yasuyama teaches a method of resistance welding (“spot welding method,” page 1, abstract, first line), the method comprising: providing a first steel workpiece and second steel workpiece (“plurality of steel plates,” page 4, line 47); disposing the first workpiece in contact with the fig. 6a; workpieces “1” and “1” overlap); and welding the first portion of the first workpiece to the second portion of the second workpiece (fig. 6b, welded together by electrodes 8).  Yasuyama does not explicitly disclose heating a first portion of the first workpiece and a second portion of the second workpiece to at least 420°C; cooling the first portion of the first workpiece and the second portion of the second workpiece to a second temperature (however, Yasuyama teaches galvannealed steel, page 2, lines 26-31).
However, Marder teaches heating a first portion of the first workpiece and a second portion of the second workpiece (“substrate steel,” page 245) to at least 420°C (“to a peak temperature of about 505°C,” page 252); cooling the first portion of the first workpiece and the second portion of the second workpiece to a second temperature (“cools down to below 350°C,” page 252).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama to include heating a first portion of the first workpiece and a second portion of the second workpiece to at least 420°C; cooling the first portion of the first workpiece and the second portion of the second workpiece to a second temperature, in view of the teachings of Marder, because spot weldability of galvannealed coatings is improved over galvanized coatings since it is more difficult for the Fe-Zn phases of galvannealed coatings to alloy with a copper electrode in comparison to galvanized coatings, thus improving electrode life (Marder, page 262).
Regarding claim 12,  Yasuyama teaches providing a first steel workpiece and second steel workpiece further comprises providing a first steel workpiece and second steel workpiece and wherein at least one of the first and second workpieces have a zinc (Zn) coating (“zinc-based plated steel sheet,” page 2, line 3).
Yasuyama does not teach claim 13.
“to a peak temperature of about 505°C,” page 252) that allows for dissolution of iron Fe (“very fast transport of iron from the substrate,” page 247) from at least one of the first and second steel workpieces into the liquefied zinc (Zn) coating (“liquid Zn,” page 247) to form at least one of a plurality of Iron-Zinc intermetallic compounds (“outburst of Fe-Zn intermetallic compounds,” page 247).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama to include wherein heating a first portion of the first steel workpiece and a second portion of the second steel workpiece to at least 420°C further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least 420°C that allows for dissolution of iron Fe from at least one of the first and second steel workpieces into the liquefied zinc (Zn) coating to form at least one of a plurality of Iron-Zinc intermetallic compounds, in view of the teachings of Marder, because Fe-Zn compounds can form at temperatures starting at 320°C  (Marder, page 201-2) and because peak temperatures of 450°C to 505°C are typical (Marder, page 252) in order to produce galvannealed steels, which are known to extend the life of an electrode in comparison to the use of galvanized steels (Marder, page 262).
Yasuyama does not teach claim 14.
However, Marder teaches wherein heating a first portion of the first steel workpiece and a second portion of the second steel workpiece to at least 420°C further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least 420°C (“to a peak temperature of about 505°C,” page 252) that allows for dissolution of iron Fe (“very fast transport of iron from the substrate,” page 247) from at least one of the first and second steel workpieces into the liquefied zinc (Zn) coating (“liquid Zn,” page 247) to form at least one of Fe3Zn10 (gamma phase, page 202),  FeZn10 (delta phase, page 202), and FeZn13 (zeta phase, page 202; galvanneal microstructure described consisting of three phases, page 245).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama to include heating a first portion of the first steel workpiece and a second portion of the second steel workpiece to at least 420°C further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least 420°C that allows for dissolution of iron Fe from at least one of the first and second steel workpieces into the liquefied zinc (Zn) coating to form at least one of Fe3Zn10,  FeZn10, and FeZn13, in view of the teachings of Marder, because Fe-Zn compounds can form at temperatures starting at 320°C  (Marder, page 201-2) and because peak temperatures of 450°C to 505°C are typical (Marder, page 252) in order to produce galvannealed steels, which are known to extend the life of an electrode in comparison to the use of galvanized steels (Marder, page 262).
Yasuyama does not teach claim 15.
However, Marder teaches wherein heating a first portion of the first workpiece and a second portion of the second workpiece to at least 420°C further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least about 500°C (“to a peak temperature of about 505°C,” page 252).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama to include heating a first portion of the first workpiece and a second portion of the second workpiece to at least 420°C further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least about 500°C in view of the teachings of Marder because peak temperatures of 450°C to 505°C are typical (Marder, page 252) in order to produce galvannealed steels, which are known to extend the life of an electrode in comparison to the use of galvanized steels (Marder, page 262).
claim 16.
However, Marder teaches wherein heating a first portion of the first workpiece and a second portion of the second workpiece to at least 420°C  further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least about 500°C to about 565°C (“to a peak temperature of about 505°C,” page 252).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama to include heating a first portion of the first workpiece and a second portion of the second workpiece to at least 420°C further comprises heating a first portion of the first workpiece and a second portion of the second workpiece to at least about 500°C to about 565°C in view of the teachings of Marder because peak temperatures of 450°C to 505°C are typical (Marder, page 252) in order to produce galvannealed steels, which are known to extend the life of an electrode in comparison to the use of galvanized steels (Marder, page 262).
Regarding claim 18, Yasuyama teaches a method of resistance welding (“spot welding method,” page 1, abstract, first line), the method comprising: providing a first steel workpiece and second steel workpiece (“plurality of steel plates,” page 4, line 47), and wherein each of the first and second steel workpieces have a zinc (Zn) coating (“zinc-based plated steel sheet,” page 2, line 3); disposing the first steel workpiece in contact with the second steel workpiece such that the first portion of the first steel workpiece is aligned with the second portion of the second steel workpiece (fig. 6a; workpieces “1” and “1” overlap); and welding the first portion of the first steel workpiece to the second portion of the second steel workpiece (fig. 6b, welded together by electrodes 8).  Yasuyama does not explicitly disclose heating a first portion of the first steel workpiece and a second portion of the second steel workpiece to at least about 500°C allowing the zinc (Zn) coating to melt and the dissolution of iron Fe from the first steel workpiece into the melted zinc (Zn) coating and from the second steel workpiece into the melted Zn coating to form at least one of a plurality of Iron-Zinc intermetallic compounds; cooling the first 
However, Marder teaches heating a first portion of the first steel workpiece and a second portion of the second steel workpiece (“substrate steel,” page 245) to at least about 500°C (“to a peak temperature of about 505°C,” page 252) allowing the zinc (Zn) coating to melt (Fe-Zn compounds form during Zn melting, page 204; galvannealing described as a process to “produce a fully alloyed coating containing Fe-Zn intermetallic phases,” page 244) and the dissolution of iron Fe (“very fast transport of iron from the substrate,” page 247) from the first steel workpiece into the melted zinc (Zn) coating and from the second steel workpiece into the melted Zn coating (“liquid Zn,” page 247) to form at least one of a plurality of Iron-Zinc intermetallic compounds (“outburst of Fe-Zn intermetallic compounds,” page 247); cooling the first portion of the first steel workpiece and the second portion of the second steel workpiece to a first temperature (“cools down to below 350°C,” page 252).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama to include heating a first portion of the first steel workpiece and a second portion of the second steel workpiece to at least about 500°C allowing the zinc (Zn) coating to melt and the dissolution of iron Fe from the first steel workpiece into the melted zinc (Zn) coating and from the second steel workpiece into the melted Zn coating to form at least one of a plurality of Iron-Zinc intermetallic compounds; cooling the first portion of the first steel workpiece and the second portion of the second steel workpiece to a first temperature, in view of the teachings of Marder, because peak temperatures of 450°C to 505°C are typical (Marder, page 252) and because spot weldability of galvannealed coatings is improved over galvanized coatings since it is more difficult for the Fe-Zn phases of galvannealed coatings to alloy with a copper electrode in comparison to galvanized coatings, thus improving electrode life (Marder, page 262).
Yasuyama does not teach claim 19.
“to a peak temperature of about 505°C,” page 252) allowing the zinc (Zn) coating to melt (Fe-Zn compounds form during Zn melting, page 204; galvannealing described as a process to “produce a fully alloyed coating containing Fe-Zn intermetallic phases,” page 244) and dissolution of iron Fe from the first and second steel workpieces (“very fast transport of iron from the substrate,” page 247) into the melted zinc (Zn) coating (“liquid Zn,” page 247) to form at least one of a plurality of Fe3Zn10 (gamma phase, page 202),  FeZn10 (delta phase, page 202), and FeZn13 (zeta phase, page 202; galvanneal microstructure described consisting of three phases, page 245).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama to include heating a first portion of the first steel workpiece and a second portion of the second steel workpiece to at least about 500°C allowing the zinc (Zn) coating to melt and dissolution of iron Fe from the first steel workpiece into the melted zinc (Zn) coating and from the second steel workpiece into the melted Zn coating to form at least one of a plurality of Iron-Zinc intermetallic compounds further comprises heating a first portion of the first steel workpiece and a second portion of the second steel workpiece to a range of about 500°C to about 565°C allowing the zinc (Zn) coating to melt  and dissolution of iron Fe from the first and second steel workpieces into the melted zinc (Zn) coating to form at least one of a plurality of Fe3Zn10,  FeZn10, and FeZn13, in view of the teachings of Marder, because Fe-Zn compounds can form at temperatures starting at 320°C  (Marder, page 201-2) and because peak temperatures of 450°C to 505°C are typical for Marder, page 252) in order to produce galvannealed steels, which are known to extend the life of an electrode in comparison to the use of galvanized steels (Marder, page 262).
Regarding claim 20, Yasuyama teaches providing a first steel workpiece and second steel workpiece, and wherein each of the first and second workpieces have a zinc (Zn) coating further comprises providing a first steel workpiece, a second steel workpiece, and a third steel workpiece, and wherein each of the first, second, and third steel workpieces (“three or more steel plates,” page 9, line 28) have a zinc (Zn) coating (“zinc-based plated steel sheet,” page 2, line 3); disposing the first steel workpiece in contact with the second steel workpiece such that the first portion of the first steel workpiece is aligned with the second portion of the second steel workpiece further comprising disposing the first steel workpiece in contact with the second steel workpiece (“overlapped,” page 10, line 9) and the second steel workpiece in contact with the third steel workpiece (“joined,” page 9, line 28) such that the first portion of the first steel workpiece is aligned with the second portion of the second steel workpiece and the third portion of the third steel workpiece; and welding the first portion of the first steel workpiece to the second portion of the second steel workpiece further comprises welding the first portion of the first steel workpiece to the second portion of the second steel workpiece  (“a plurality of steel plates on which at least welded portions are overlapped,” page 9, lines 18-19) and the third portion of the third steel workpiece (“to be spot welded…three or more steel plates.” page 9, line 27-8).  Yasuyama does not explicitly disclose heating a first portion of the first steel workpiece and a second portion of the second steel workpiece to at least about 500°C allowing the zinc (Zn) coating to melt and the dissolution of iron Fe from the first steel workpiece into the melted zinc (Zn) coating and from the second steel workpiece into the melted Zn coating to form at least one of a plurality of Iron-Zinc intermetallic compounds further comprises heating a first portion of the first steel workpiece, a second portion of the second steel workpiece, and a third portion of the third steel workpiece to at least about 500°C allowing the zinc (Zn) coating to melt and the dissolution of iron Fe from the first, second, and “substrate steel,” page 245) to at least about 500°C (“to a peak temperature of about 505°C,” page 252) allowing the zinc (Zn) coating to melt (Fe-Zn compounds form during Zn melting, page 204; galvannealing described as a process to “produce a fully alloyed coating containing Fe-Zn intermetallic phases,” page 244) and the dissolution of iron Fe from the first, second, and third steel workpieces (“very fast transport of iron from the substrate,” page 247) into the melted zinc (Zn) coating to (“liquid Zn,” page 247) to form at least one of a plurality of Iron-Zinc intermetallic compounds (“outburst of Fe-Zn intermetallic compounds,” page 247); cooling the first portion of the first steel workpiece and the second portion of the second steel workpiece to a first temperature further comprises cooling the first portion of the first steel workpiece, the second portion of the second steel workpiece, and the third portion of the third workpiece to a first temperature (“cools down to below 350°C,” page 252).	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama to include heating a first portion of the first steel workpiece and a second portion of the second steel workpiece to at least about 500°C allowing the Marder, page 262).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuyama in view of Marder as applied to claims 11 and 16 above, and further in view of Takagi et al. (US-8389128-B2).
Yasuyama and Marder do not teach claim 17.
However, Takagi teaches wherein cooling the first portion of the first workpiece and the second portion of the second workpiece to a second temperature further comprises cooling the first portion of the first workpiece and the second portion of the second workpiece to below about 100°C (“finishing temperature--100°C,” column 9, lines 62).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the invention of Yasuyama and Marder to include wherein cooling the first portion of the first workpiece and the second portion of the second workpiece to a second temperature further comprises cooling the first portion of the first workpiece and the second portion of Takagi, columns 9, line 51-column 10, line 6; Marder also teaches ranges for cooling rates and the impact on morphology development, page 252).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karagoulis et al. (US-20170072502-A1) teach a weld for three steel workpieces.
Kooij et al. (EP-1433869-A1) teach a temperature range of 440-560°C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ERWIN J WUNDERLICH/
Examiner, Art Unit 3761                                                                                                                                                                              
2/23/2021


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761